DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 2013/0337310)
For claim 1:  Omura teaches an electricity storage module comprising first and second square electricity storage elements having a pair of wide surfaces and a pair of narrow surfaces (Omura in Fig. 1) each pair including a first wide surface and first narrow surface, respectively; the terms “wide” and “narrow” are interpreted in light of applicant’s disclosure of a square parallelpiped battery as illustrated in, e.g. applicant’s Fig. 4, which has a first and second pair of 

    PNG
    media_image1.png
    576
    739
    media_image1.png
    Greyscale

Fig. 1 shows a holder member 22 between adjacent storage elements so that the holder member is arranged between one of the pair of wide surfaces (i.e. the right side wide surface of a 1st storage element) of the first square electricity storage element and one of the pair of wide surfaces (i.e. the left side wide surface of a 2nd storage element) of the second square electricity storage elements, and has a first wide surface abutment part in abutment or contact with the first wide surface of the first square electricity storage element and a second wide surface abutment part in abutment or contact with the first wide surface of the second the square electricity storage elements. (Omura in [0033], see annotated Fig. 1)  A heat transfer member 80 “intervening layer” contacts the first narrow surface of the first and second the square electricity storage elements (Omura in [0028], [0043]), and a plate member 70 contacts the heat transfer member. (Id., see annotated Fig. 1)  The heat transfer member has high heat conductivity. ([0046])  Omura also teaches that the first narrow surface of each of the square electricity storage elements 

    PNG
    media_image2.png
    327
    820
    media_image2.png
    Greyscale

The difference in protrusion length is attributed to the cells having a difference in size. ([0046])
	Omura does not explicitly teach the narrow surface of the first and second square electricity storage elements as heat transfer surfaces.  However, it is asserted that the skilled artisan would find obvious that the narrow surfaces are heat transfer surfaces, as Omura teaches or at least suggests heat transfer out of these surfaces in the direction of the plate member, where the plate member 70 “heat dissipating member” is thermally connected to the cells, and heat propagates from the cell stack to the plate member. (Omura in [0007])
 	Omura does not explicitly teach a thickness (ts) of the sheet member that is before each of the first and second the square electricity storage element is mounted onto the sheet member being equal to or smaller than the protrusion length (h1).  However, the skilled artisan would find obvious that the initial thickness of the sheet member is at least equal to the protrusion length in view of Omura specifically teaching that “a portion of each cell 30 of the cell stack 20 is embedded in the intervening layer 80”. (Omura in [0049])  Additionally, it is asserted that optimization of the ratio of the sheet member thickness to the protrusion length within the prior In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995))
 	For claim 4:  The holder member is arranged at an end of an electricity storage group where a plurality of square electricity storage elements each corresponding to the square electricity storage element are stacked. (Omura in [0033-0034], Fig. 4A).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 2013/0337310) in view of Hirakawa et al. (US 2010/0255359)
	The teachings of Omura are discussed above.
	For claims 2 and 3:  Omura does not explicitly teach a pressing member that is a duct member through which a gas generated from the square electricity storage element flows.  However, Hirakawa in the same field of endeavor teaches a duct 5 through which a gas generated from a battery flows. (Hirakawa in Fig. 8, [0060], [0052])  The duct may be, e.g. aluminum foil. ([0066])  Given the volume constraints of a battery pack casing, the skilled artisan would find obvious that the duct being placed above the batteries is a pressing member insofar as pressing towards the bottom of the battery cells upon expansion.  The skilled artisan would find obvious to modify Omura with the pressing member of Hirakawa.  The motivation 

Double Patenting
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,887,440 (the Patent) in view of Omura et al. (US 2013/0337310)
The Patent recites an electricity storage module comprising an electricity storage block comprising square electricity storage elements with a pair of wide surfaces and a pair of narrow surfaces including a first wide surface and first narrow surface, respectively, a holder member, a heat transfer sheet such as a thermally-conductive sheet arranged on a plate member such as a heat transfer plate, and where narrow surfaces of a square electricity storage element protrudes toward the heat transfer sheet more than an end surface of the holder member.  
	The Patent does not recite a protrusion length t1 or a thickness ts of the sheet member, however, the skilled artisan would find obvious to modify the Patent with a protrusion length t1 and a thickness ts in view of the teachings of Omura as discussed in the present Office action and would be further motivated in order to avoid local heat concentration in the cell stack. (Omura in [0049])  


s 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,887,440 (the Patent) in view of Omura et al. (US 2013/0337310), and further in view of Hirakawa et al. (US 2010/0255359).  
The patent does not show a pressing member. However, a pressing member that is a duct member through which a gas generated from the square electricity storage element flows, the skilled artisan would find obvious to further modify the Patent with a pressing member such as taught by Hirakawa in the present Office action, and would be motivated in order to guide generated gas emitted from the battery out of the battery pack and cool the gas to prevent thermal damage. (Omura in [0060], [0052])
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Response to Arguments
 	Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.  
The argument that Omura does not teach or suggest the features of the amended claims has been fully considered but is not found persuasive for the reasons as maintained in the present Office action.  Applicant should also point out disagreements with the examiner’s contentions and discuss the references applied against the claims, explaining how the claims avoid the references, or distinguish from them.  The argument that Hirakawa fails to cure deficiencies of Omura has been considered but appears to be merely that this reference fails to cure alleged deficiencies in Omura.
. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722